 


SECOND AMENDMENT TO SUPPLEMENT #2 TO MASTER LOAN AGREEMENT


THIS SECOND AMENDMENT TO SUPPLEMENT #2 TO MASTER LOAN AGREEMENT (this “Second
Amendment”) is made effective as of the 24th day of January, 2020, by and
between CONTRAIL AVIATION SUPPORT, LLC (“CAS”) and OLD NATIONAL BANK (the
“Lender, and together with CAS, collectively the “Parties”) and amends that
certain Supplement #2 to Master Loan Agreement dated as of June 24, 2019, as
previously amended by the First Amendment to Supplement #2 to Master Loan
Agreement dated June 24, 2019 (collectively, the “Supplement”), by and among CAS
and Lender.
RECITALS


The Parties, along with Contrail Aviation Leasing, LLC (“CAL”), are parties to a
Master Loan Agreement dated June 24, 2019 (the “Master Loan Agreement”).
The Parties are parties to the Supplement.
The Supplement is a Supplement to and under the Master Loan Agreement.
The Parties desire to amend the Supplement as provided below.
AGREEMENT


In consideration of the recital, the promises and agreements set forth in the
Supplement, as amended hereby, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:
1.
DEFINITIONS AND REFERENCES.

Capitalized terms not otherwise defined herein have the meanings assigned in the
Supplement and the Master Loan Agreement. All references to the Supplement
contained in the Master Loan Agreement, Collateral Documents and the other Loan
Documents shall mean the Supplement as amended by this Second Amendment.
2.
INCREASE IN INTEREST RATE MARGIN FROM 3.00% TO 3.45%.

The percentage rate of “3.00%” found in Section 2.3 of the Supplement is hereby
deleted and replaced with “3.45%.”
3.
CHANGE IN DATE OF REQUIRED MONTHLY INTEREST PAYMENTS.

Section 2.4(a) of the Supplement is hereby deleted in its entirety and replaced
with the following:
(a)    Monthly Payments. Monthly payments of accrued unpaid interest only on the
Revolving Loans due in arrears on the 1st day of each month, commencing on
February 1, 2020, together with a final payment of the outstanding principal
balance together with all accrued but unpaid interest together with such other
amounts as


{B0821363 }    

--------------------------------------------------------------------------------




shall then be due and owing from CAS to Lender under the Revolving Note due on
the Revolving Note Maturity Date.
4.
INCREASE OF NON-USAGE FEE FROM 0.075% TO 0.250%.

The percentage of “0.075%” found in Section 2.4(c) of the Supplement is hereby
deleted and replaced with “0.250%.”
5.
EFFECTIVENESS OF THIS SECOND AMENDMENT; RENEWAL FEE.

This Second Amendment shall become effective only upon completion of the
following: (i) execution and delivery by the Parties of both this Second
Amendment and the Second Amended and Restated Promissory Note Revolving Note in
a form identical to that attached hereto as Exhibit A; and (ii) payment by CAS
to Lender of a renewal fee in the amount of $80,000.00. Upon execution and
delivery of the Second Amended and Restated Promissory Note Revolving Note, such
note shall constitute the Revolving Note defined in the Supplement and Exhibit A
hereto shall replace and constitute Exhibit B to the Supplement.
6.
NO WAVIER.

Nothing contained herein shall be construed as a waiver by Lender of: (a) any of
its rights and remedies under the Supplement, Master Loan Agreement, the Loan
Documents, at law or in equity; or (b) CAS’s continued compliance with each
representation, warranty, covenant and provision of the Supplement, the Master
Loan Agreement and the other Loan Documents. CAS acknowledges and agrees that no
waiver of any provision of the Master Loan Agreement or the other Loan Documents
by Lender has occurred and that nothing contained herein shall impair the right
of Lender to require strict performance by CAS of the Supplement, the Master
Loan Agreement and the other Loan Documents. Further, CAS acknowledges and
agrees that no delay by Lender in exercising any right, power or privilege under
the Supplement, the Master Loan Agreement or any other Loan Document shall
operate as a waiver thereof, and no single or partial exercise of any right,
power or privilege thereunder shall preclude other or further exercise thereof
or the exercise of any other right, power or privilege.
7.
REPRESENTATIONS AND WARRANTIES.

CAS represents and warrants to Lender that:
(a)
The execution and delivery of this Second Amendment is within its power and
authority, has been duly authorized by all proper action on the part of CAS, is
not in violation of any existing law, rule or regulation of any governmental
agency or authority, any order or decision of any court, the organizational
documents of CAS or the terms of any agreement, restriction or undertaking to
which CAS is a party or by which it is bound, and do not require the approval or
consent of any governmental body, agency or authority or any other person or
entity other than those consents and approvals in full force and effect.



{B0821363}
2

--------------------------------------------------------------------------------




(b)
This Second Amendment has been duly executed and delivered by CAS and
constitutes a legal, valid and binding obligation of CAS, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c)
The representations and warranties contained in the Master Loan Agreement are
correct and complete as of the date of this Second Amendment (except to the
extent such representation or warranty relates to a stated earlier date in which
case it shall continue to be true and correct as of such date), and no condition
or event exists or act has occurred that, with or without the giving of notice
or the passage of time, would constitute a Default or an Event of Default under
the Master Loan Agreement.

8.
MISCELLANEOUS.

(a)
Expenses and Fees. In addition to the non-usage fee and renewal fee set forth in
Sections 4 and 5 above, CAS agrees to pay on demand all reasonable out-of-pocket
costs and expenses paid or incurred by Lender in connection with the
negotiation, preparation, execution and delivery of this Second Amendment, and
all amendments, forms, certificates agreements, documents and instruments
related hereto and thereto, including the reasonable fees and expenses of
Lender’s outside counsel.

(b)
Amendments and Waivers. This Second Amendment may not be changed or amended
orally, and no waiver hereunder may be oral, but any change or amendment hereto
or any waiver hereunder must be in writing and signed by the party or parties
against whom such change, amendment or waiver is sought to be enforced.

(c)
Headings. The headings in this Second Amendment are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Second Amendment.

(d)
Affirmation. Each Party hereto affirms and acknowledges that the Supplement as
amended by this Second Amendment remains in full force and effect in accordance
with its terms, as amended hereby.

(e)
Counterparts. This Second Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart hereto by facsimile or by electronic transmission of a portable
document file (PDF or similar file) shall be as effective as delivery of a
manually executed counterpart signature page hereto.

[remainder of page intentionally left blank; signature page follows]


{B0821363}
3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Second Amendment intending it
to be effective as of the day and year first above written.
BORROWER:                        LENDER:


CONTRAIL AVIATION SUPPORT, LLC        OLD NATIONAL BANK
By:                                By:                     
Joseph Kuhn                            Tommy Olson    
Its: CEO                            Its: SVP, CBE


[Signature Page to Second Amendment to Business Loan Agreement]
18622495v1

